Case 6:18-cv-01971-ACC-GJK Document 62 Filed 04/24/20 Page 1 of 2 PageID 715




                           UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION

BELLINZONI, S.R.L,

                      Plaintiff,

v.                                                          Case No: 6:18-cv-1971-Orl-22GJK

BELL ITALY SOLUTION CORP.,

                      Defendant.


                                            ORDER

       This cause is before the Court on Motion for Attorney Fees (Doc. No. 56) filed on March

23, 2020.

       The United States Magistrate Judge has submitted a report recommending that the

Motion be GRANTED in part and DENIED in part.

       After an independent de novo review of the record in this matter, and noting that no

objections were timely filed, the Court agrees entirely with the findings of fact and conclusions

of law in the Report and Recommendation.

       Therefore, it is ORDERED as follows:

       1.      The Report and Recommendation filed April 8, 2020 (Doc. No. 61) is

ADOPTED and CONFIRMED and made a part of this Order.

       2.      Plaintiff’s Motion for Attorney Fees (Doc. No. 56) is hereby GRANTED in part

and DENIED in part.

       3.      The Clerk is DIRECTED to enter judgment awarding Plaintiff Bellinzoni,

S.R.L., attorney’s fees of $31,425 and costs of $530 from Defendant Bell Italy Solution Corp.
Case 6:18-cv-01971-ACC-GJK Document 62 Filed 04/24/20 Page 2 of 2 PageID 716



       DONE and ORDERED in Orlando, Florida on April 24, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                         -2-
